          Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                             )
STERLING SUFFOLK                             )
RACECOURSE, LLC,                             )
                                             )
        v.                                   )
                                             )    Civil No: 18-CV-11963-PBS
WYNN RESORTS, LTD, et al.                    )
                                             )
                Defendants.                  )
                                             )

                  MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANT FBT EVERETT REALTY LLC’S MOTION TO DISMISS

         The federal complaint that Sterling Suffolk Racecourse (“Sterling”) filed is frivolous as a

matter of law. Not only should the Court dismiss the complaint without leave to amend, but it also

should sanction Sterling for filing a complaint whose only federal claims are squarely foreclosed

by Supreme Court and First Circuit precedent, and whose state law claims have no independent

basis for federal jurisdiction. 1

                                        INTRODUCTION

        FBT Everett Realty LLC (“FBT”) is a Massachusetts limited liability company that in 2015

sold to Wynn Resorts Limited (“Wynn”) the 33-acre parcel of land in Everett on which Wynn is

currently constructing a luxury casino hotel. FBT’s transaction with Wynn was the subject of both

substantial local news coverage and a high-profile federal wire fraud prosecution against current

FBT members Anthony Gattineri and Dustin DeNunzio and former FBT member Charles



1
  After being served with the complaint, undersigned counsel notified Sterling’s counsel of record
that, unless Sterling withdrew the complaint, they would seek sanctions under Federal Rule of
Civil Procedure 11 and 28 U.S.C. § 1927. Sterling nevertheless refused to dismiss the complaint
against FBT. FBT fully intends to move the Court for sanctions, including attorneys’ fees and
costs, after the complaint is dismissed.


                                                 1
           Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 2 of 12



Lightbody—a prosecution that resulted in acquittals on all counts as to all defendants, after less

than five hours of jury deliberations, because the government failed to prove a fraud of any kind. 2

See United States v. DeNunzio et al., No. 14-cr-10284-NMG (D. Mass.).

       Sterling’s complaint might at first blush seem like a copycat of the government’s failed

wire fraud prosecution, but it is in fact substantially different. The government’s indictment

alleged that Wynn was the victim of FBT’s attempted real estate fraud, whereas Sterling’s

complaint alleges that Wynn actually was FBT’s co-conspirator in a scheme to deceive the

Massachusetts Gaming Commission (“Gaming Commission”). Sterling, which is still smarting

over the fact that the Gaming Commission awarded Wynn the coveted casino license that Sterling

had been pining for, is now seeking to use the FBT members’ wire fraud acquittals as the premise

of an absurd RICO conspiracy theory that Sterling hopes will result in a $3 billion treble damages

jackpot.

       The Court would be well justified in concluding that Sterling’s complaint is implausible.

After all, the complaint necessarily requires the Court to believe that Wynn and its executives,

without any legal repercussions whatsoever (e.g., perjury charges), purposefully fooled the United

States Attorney’s Office into thinking that Wynn was a victim of a massive real estate fraud

perpetrated by FBT, when in reality it was FBT’s co-conspirator in a scheme to deceive the

Gaming Commission. Implausible complaints, of course, must be dismissed. See, e.g., Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007).

       In addition to the complaint’s sheer implausibility, there are numerous other reasons why

the Court should dismiss the complaint with prejudice. But, so as not to burden this Court with



2
  Undersigned counsel from Ropes & Gray LLP had the honor of serving as Mr. DeNunzio’s
criminal defense counsel in that prosecution.


                                                 2
         Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 3 of 12



unnecessary briefing, FBT focuses this memorandum of law on the three simplest, most

straightforward reasons why the Court should dismiss Sterling’s complaint with prejudice: First,

the RICO claims fail as a matter of law because the complaint fails to allege any actual

“racketeering activity,” and this defect cannot possibly be cured through amendments to the

complaint. Second, even leaving their lack of substantive merit aside, the RICO claims are

incurably time barred. Finally, once the RICO claims are dismissed, the state law claims lack any

independent basis for continued federal jurisdiction, though they also clearly fail on the merits.

                                           ARGUMENT

I.     The RICO Claims Are Incurably Defective as a Matter of Law, Because None of the
       Conduct Alleged in the Complaint Constitutes “Racketeering Activity.”

       “Civil RICO is an unusually potent weapon—the litigation equivalent of a thermonuclear

device.” Miranda v. Ponce Federal Bank, 948 F.2d 41, 44 (1st Cir. 1991). “The very pendency

of a RICO suit can be stigmatizing and its consummation can be costly.” Id. For this reason,

courts review civil RICO complaints with “particular care,” in order to “prevent[ ] abusive or

vexatious treatment of defendants.” Id. A plaintiff cannot just waltz into federal court, allege a

scheme of unsavory conduct, and “tack[ ] on the self-serving conclusion that the conduct amounted

to racketeering.” Id. “Racketeering activity” is a statutory term of art, and 18 U.S.C. § 1961(1)

sets forth an exhaustive list of conduct that constitutes “racketeering activity.” See Beck v. Prupis,

529 U.S. 494, 497 n. 2 (2000);If particular conduct does not fit within § 1961(1), then such conduct

is not “racketeering activity” and, as a matter of law, cannot provide the basis for a RICO claim.

See, e.g., United States v. Latorre-Cacho, 874 F.3d 299, 306-307 (1st Cir. 2017) (reversing RICO

conviction where judge’s instruction allowed jury to convict based on unlawful acts not within §

1961(1)’s exhaustive list); Miranda, 948 F.2d at 44 (holding that plaintiff’s “jerry-built” civil




                                                  3
         Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 4 of 12



RICO complaint failed as a matter of law because the conduct alleged in the complaint, even if

proven true, would not constitute “racketeering activity”).

       To see that Sterling’s RICO claims are totally devoid of legal merit, and far more worthy

of sanctions than this Court’s time and attention, the Court needs only to scrutinize paragraphs

96(a)-(d) of the complaint. That is the paragraph in the complaint where Sterling seeks to explain

how the conduct alleged in the complaint constitutes “racketeering activity”—i.e., a RICO

predicate act—under § 1961(1).

       A.      The Alleged Massachusetts Gaming Act Predicate—Paragraph 96(a) alleges that

FBT, Wynn, and Wynn executives made “false, misleading, and/or omissive statements” to the

Gaming Commission in connection with Wynn Resorts’ casino license application. Paragraph

96(a) says that this conduct constitutes a felony violation of the Massachusetts Gaming Act. See

Complaint, ¶ 96(a). Sterling is right that lying to the Gaming Commission on a license application

is a felony under Massachusetts law. But it is not a “racketeering activity” under § 1961(1).

       Although the complaint is silent in this regard, Sterling’s theory must be that lying to the

Gaming Commission on a casino license application is an offense “involving . . . gambling . . . .”

18 U.S.C. § 1961(1)(A). That theory, however, is completely unsustainable. The “test for

determining whether” particular conduct “fit[s] into” § 1961(1)(A) is whether it involves “a type

of activity generally known or characterized in the proscribed category . . . .” United States v.

Forsythe, 560 F.2d 1127, 1137 (3d Cir. 1977); see also Roma Constr. Co. v. Russo, 96 F.3d 566,

580 (1st Cir. 1996) (Lynch, J., concurring) (recognizing this principle of RICO law). The question,

then, is whether the process of applying for a casino license involves activity “generally known or

characterized” as “gambling.” It clearly does not. Applying for a casino license involves filling

out paperwork and lobbying the relevant state agencies, not “gambling.” See United States v.



                                                 4
          Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 5 of 12



Mark, 460 F. App’x 103, 107 (3d Cir. 2012) (holding that “gambling” for purposes of § 1961(1)(A)

means “‘the act or practice of betting,’ or ‘the act of risking something on an uncertain event’”

(quoting Webster’s Dictionary)).

       To be sure, the Commonwealth’s gaming license application process has some logical

relationship with gambling, inasmuch as an awarded license grants the licensee the right to operate

a casino gaming establishment. But this does mean the license application process, or making

false or misleading statements in furtherance of a license application, involves gambling for

purposes of § 1961(1)(A). The court’s decision in United States v. Genova, 187 F. Supp. 2d 1015

(N.D. Ill. 2002), is instructive in this regard. In Genova, the government proved at trial that the

defendant, the mayor of a Calumet City, Illinois, filed a false statement of economic interest in

violation of Illinois law. Id. at 1018. The government’s RICO theory was that, because the

defendant filed the false statement “with the intent of concealing a [felony] bribery scheme,” the

filing of the false statements itself constituted an “act involving bribery” for purposes of

§ 1961(1)(A). Id. at 1021 (citations omitted). The court rejected the government’s theory,

distinguishing “acts of bribery” from “acts committed to conceal bribery” and holding that only

the former implicates § 1961(1)(A). Id. In other words, the defendant’s false statement did not

constitute an “act involving bribery” merely because it had some logical connection with a bribery

scheme.

       Consistent with Genova, Sterling cannot transform the FBT/Wynn enterprise’s alleged

false and misleading statements to the Massachusetts Gaming Commission into “racketeering

activity,” actionable under RICO, merely by showing some attenuated relationship with Wynn’s

opening of a future casino hotel.




                                                5
         Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 6 of 12



       B.      The Alleged Mail and Wire Fraud Predicate—Paragraph 96(b) alleges that FBT,

Wynn, and Wynn executives conspired to deceive the Gaming Commission into issuing Wynn a

license to operate a casino. 3 Sterling says this alleged conspiracy violated the federal mail and

wire fraud statutes, 18 U.S.C. §§ 1341, 1343. Sterling is correct that wire fraud is a “racketeering

activity” under § 1961(1). But the Supreme Court and the First Circuit have held that a scheme to

deceive a state agency into issuing a commercial license does not implicate the federal mail or

wire fraud statutes. See Cleveland v. United States, 531 U.S. 12 (2000) (holding that a scheme to

deceive a state gaming commission into issuing a video poker machine license is not a mail fraud);

United States v. Berroa, 856 F.3d 141 (1st Cir. 2017) (holding that, per Cleveland, a scheme to

deceive a state medical board into issuing medical licenses is not a mail fraud, even if the ultimate

purpose is to use the “fraudulent licenses to obtain payment for medical services” provided to

patients). That is because a violation of the mail and wire fraud statutes requires a deprivation of

“property,” and a state-issued gaming license as a matter of law does “not rank as ‘property,’ for

purposes of [the mail and wire fraud statutes], in the hand of the official licensor.” Cleveland, 531

U.S. at 15. Thus, the alleged scheme to deceive the Gaming Commission cannot qualify as a RICO

mail or wire fraud.

       C.      The Alleged Travel Act Predicate—Paragraph 96(c) alleges that FBT, Wynn, and

Wynn executives violated the Travel Act, 18 U.S.C. § 1952. Sterling is correct that violations of

the Travel Act constitute “racketeering activity” § 1961(1). But paragraph 96(c) does not describe

any actual violations of the Travel Act. The Travel Act prohibits the use of interstate travel or the




3
 Sterling alleges that this scheme proximately caused Sterling economic injury, because the
Gaming Commission would have issued the license to Sterling absent the defendants’ deception.
Although FBT agrees with Wynn’s argument that Sterling’s theory of causation is implausible,
see Dkt. #17, at p. 15, the Court need not address that issue to dismiss the complaint with prejudice.

                                                  6
           Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 7 of 12



interstate mails in furtherance of “unlawful activity,” which is a statutory term of art defined by §

1952(b). Paragraph 96(c) alleges that FBT, Wynn, and Wynn executives traveled and mailed

things between Nevada and Massachusetts, in furtherance of violations of the Massachusetts

Gaming Act. But violations of the Massachusetts Gaming Act do not satisfy § 1952(b)’s definition

of “unlawful activity,” and an alleged Travel Act violation thus cannot be predicated on alleged

violations of the Massachusetts Gaming Act.

       Section 1952(b) defines “unlawful activity” as “any business enterprise involving

gambling . . . offenses in violation of the laws of the State in which they are committed or of the

United States[.]” 18 U.S.C. § 1952(b). For an alleged state law offense to satisfy this definition,

the offense must involve conduct “that can be described generically as gambling.” United States

v. Barbeito, No. 2:09-cr-00222, 2010 U.S. Dist. LEXIS 55688, at *118 (W.D. Va. June 3, 2010)

(citing United States v. Nardello, 393 U.S. 286, 295-296 (1969)). As with the alleged predicate

acts described in Paragraph 96(a), it is not enough that the alleged unlawful activity has some

logical connection to gambling. Sterling’s complaint does not allege that FBT, Wynn, or Wynn

executives engaged in “gambling” in violation of Massachusetts state law. Instead, the complaint

alleges that Wynn applied for a casino license, with the alleged offense being that FBT, Wynn,

and Wynn executives violated the Travel Act by facilitating false statements to the Gaming

Commission via travel and mail between Nevada and Massachusetts. That is not a “gambling”

offense.

       D.      The Alleged Extortion Predicate—Finally, paragraph 96(d) alleges that former

FBT member Charles Lightbody assaulted a resident of Revere to deter him from participating in

a pro-Sterling rally and voting in favor of Sterling’s interests in a local election. Sterling labels

this alleged assault “extortion.” Sterling is correct that extortion is a “racketeering activity” under



                                                  7
            Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 8 of 12



§ 1961. But the Supreme Court has held that physical assault constitutes extortion for purposes of

§ 1961(1) only if the intent was “to obtain [the victim’s tangible] property.” Scheidler v. Nat’l

Org. for Women, Inc., 537 U.S. 393, 410 (2003). Thus, no matter how despicable, Mr. Lightbody’s

alleged assault of the victim cannot qualify as RICO extortion.

II.     Sterling’s RICO Claims Are Time-Barred.

        Although, as demonstrated above, Sterling’s complaint does not come close to alleging

any, let alone a “pattern,” of “racketeering activity,” Sterling’s RICO claims are also stale. Civil

RICO claims are subject to a four-year statute of limitations. Agency Holding Corp. v. Malley–

Duff & Assocs., Inc., 483 U.S. 143, 156 (1987). A civil RICO cause of action accrues, and the

limitations period begins to run, as of the date the plaintiff knew or should have known of its injury,

regardless of whether the alleged pattern of racketeering activity had yet to be discovered. Rotella

v. Wood, 528 U.S. 549, 554 (2000); see also Skwira v. United States, 344 F.3d 64, 75 (1st Cir.

2003) (holding that a civil RICO claim “does not accrue when the plaintiff learns of the conspiracy,

but, rather, when he learns of his injury”) (citation omitted). The First Circuit has held that, where

the plaintiff’s RICO claim is that the defendant’s alleged racketeering activity caused the plaintiff

to lose a competitive bidding process, the plaintiff’s RICO claim (if any) accrues as of the date the

plaintiff discovered it lost. See Lares Group, II v. Tobin, 221 F.3d 41, 44–45 (1st Cir. 2000).

        Here, Sterling understood that it lost the contest for the Region A casino license by no later

than September 16, 2014, which is when the Gaming Commission issued its public vote to award

the license to Wynn. Sterling’s complaint, filed on September 17, 2018, is thus at least one day

too late.




                                                  8
         Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 9 of 12



III.   The Complaint’s State Law Claims Should Be Dismissed for Lack of Federal
       Jurisdiction, But They Irreparably Fail on the Merits as Well.

       FBT and Sterling are both Massachusetts residents. Thus, diversity does not provide an

independent basis for federal jurisdiction over Sterling’s state law claims. The only basis for

federal jurisdiction over the state law claims is supplemental jurisdiction under 28 U.S.C. § 1367.

The Supreme Court has made clear that federal district courts should decline to exercise

supplemental subject matter jurisdiction over state law claims where the complaint’s federal claims

are “completely devoid of merit[,]” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998)

(citation omitted); Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1177 (1st Cir. 1995). Where,

as should be the case here, federal claims are disposed of early in the proceedings, dismissal of

pendent state claims is all but mandatory. See Gibbs, 383 U.S. at 726 (“[I]f the federal claims are

dismissed before trial, . . . the state claims should be dismissed as well.”); Martinez v. Colon, 54

F.3d 980, 990 (1st Cir. 1995) (affirming the dismissal without prejudice of pendent claims when

the district court determined “far in advance of trial that no legitimate federal question existed”)

(citation omitted).

       As demonstrated above, to say that Sterling’s RICO claims are completely devoid of merit

is an understatement, thus dooming the state law claims for lack of subject matter jurisdiction. If,

however, the Court would prefer to kill Sterling’s state law claims on the merits, so that Sterling

does not have an opportunity to saddle a Massachusetts state court judge with them, there are

plenty of grounds on which to do so.

       With respect to the complaint’s ch. 93A claim, the court’s decision in Mastoran

Restaurants v. Commonwealth of Massachusetts Division of Capital Assets Management, No.

001998BLS, 2001 WL 1811963 (Mass. Super. Ct. Dec. 31, 2011) (van Gestel, J.), is directly on

point. In that case, Judge van Gestel explained that ch. 93A requires the plaintiff to show that it


                                                 9
         Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 10 of 12



was in a “‘commercial transaction’” with the defendant, and he held that a plaintiff is not “involved

in a commercial transaction” with the defendant merely because they are competitors for the same

contract. Id. at *5 (citation omitted).

        The tortious interference claims should be dismissed with prejudice for an equally simple

reason: they are indisputably time-barred. Claims for tortious interference under Massachusetts

law are subject to a three year statute of limitations which runs from the date of injury. G.L. c.

260, § 2A; Stark v. Advanced Magnetics, Inc., 50 Mass. App. Ct. 226, 232 (2000). Even if Sterling

attempts to argue that its injury did not occur until the Gaming Commission formally awarded the

license to Wynn on September 17, 2014, rather than when it publicly announced its decision to

make that award a day earlier on September 16, 2014, Sterling missed this shorter statute of

limitations by nearly a full year. 4




4
 Clearly, neither the discovery rule nor any other equitable tolling principle applies here where
Sterling’s claims for tortious interference are based on facts and alleged facts that were in the
public record even before the Commission voted to award the license to Wynn.

                                                 10
        Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 11 of 12



                                        CONCLUSION

       For the reasons set forth above, and the reasons set forth in the other defendants’

memoranda of law in support of their respective motions to dismiss, the Court should dismiss

Sterling’s complaint with prejudice. FBT hereby reserves the right to seek attorney’s fees and

sanctions under Federal Rule of Civil Procedure 11, Federal Rule of Civil Procedure 54(d)(2), and

28 U.S.C. § 1927.

DATED: January 18, 2019                             Respectfully submitted,

                                                    /s/ Aaron M. Katz____________
                                                    Joshua S. Levy (BBO# 563017)
                                                    Joshua.Levy@ropesgray.com
                                                    Aaron M. Katz (BBO# 662457)
                                                    aaron.katz@ropesgray.com
                                                    Ropes & Gray LLP
                                                    800 Boylston Street
                                                    Boston, MA 02199
                                                    Telephone: (617) 951-7000

                                                    Christopher Weld, Jr.
                                                    cweld@toddweld.com (BBO# 522230)
                                                    Christian G. Kiely (BBO# 684308)
                                                    ckiely@toddweld.com
                                                    Todd & Weld LLP
                                                    One Federal Street, 27th Floor
                                                    Boston, MA 02110
                                                    (617) 720-2600




                                               11
        Case 1:18-cv-11963-PBS Document 59 Filed 01/18/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that, on January 18, 2019, true and accurate copies of the
foregoing were served on counsel for all parties through ECF.

                                                    /s/ Aaron M. Katz
                                                    Aaron M. Katz




                                               12
